— Proceeding pursuant to CPLR article 78 (transferred to this court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
Although petitioner contended at the hearing that he never received a copy of the State-wide manual on standards of inmate behavior (see, Correction Law § 138 [2], [5]), he admitted that upon entry to the prison facility he signed a slip stating that he had received a copy of the manual. This issue essentially presented a question of credibility and the Hearing Officer was entitled to credit petitioner’s admission to signing the slip over his unsupported contention that he never received the manual (see, Matter of Perez v Wilmot, 67 NY2d 615). In any event, he also admitted that he had previously received a copy of the manual while at another facility. He was therefore properly disciplined for a violation of these rules (see, Matter of Taylor v Coughlin, 135 AD2d 992). Peti*1009tioner has also failed in his burden of proving that the Hearing Officer was biased or that the outcome of the hearing flowed from the alleged bias (see, Matter of Nieves v Coughlin, 157 AD2d 943). Petitioner’s remaining contentions have been considered and rejected as lacking in merit.
Weiss, P. J., Mikoll, Levine and Mercure, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.